Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 5, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00612-CR



                IN RE RAYMOND CARL HELMICK, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              278th District Court
                             Walker County, Texas
                          Trial Court Cause No. 25921

                         MEMORANDUM OPINION

      On July 28, 2014, relator Raymond Carl Helmick filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
presiding judge of the 278th District Court of Walker County to resentence relator.

      Section 22.221 of the Texas Government Code expressly limits the
mandamus jurisdiction of the court of appeals to: (1) writs against a “judge of a
district or county court in the court of appeals district”; and (2) all writs necessary
to enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221.
Matagorda County is not within our appellate district. See Tex. Gov’t Code Ann.
§ 22.201(o) (West Supp. 2014). Instead, Walker County is within the Tenth Court
of Appeals district.    Id. § 22.201(k).       Because Walker County is not in our
appellate district and it is not necessary to enforce this court’s jurisdiction, we have
no authority to issue a writ of mandamus directed at the presiding judge of the
278th District Court.

      Accordingly, relator’s petition for writ of mandamus is dismissed for lack of
jurisdiction.


                                                     PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2